UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1854



TRUST OF LYNNE MORRIS,

                                            Plaintiff - Appellant,

          versus


BERNARD A. ANTHONY; BARBARA F. ANTHONY,

                                           Defendants - Appellees,

FREDERICK COUNTY BOARD OF EDUCATION; DANIEL H.
GARDRA, Doctor, Superintendent of Schools;
INTERNAL REVENUE,

                                              Parties-in-interest,

          and

DEBORAH MARIE CURTIS,
                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-95-1716-WMN, CA-95-1968-WMN, CA-95-2113-WMN)


Submitted:   December 11, 1997         Decided:     December 23, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Frank H. Clark, Mount Airy, Maryland, for Appellant. George William
Liebmann, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil action filed on behalf on an entity known as the Lyne Morris
Trust. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Trust of Morris v. Curtis, Nos. CA-95-
1716-WMN; CA-95-1968-WMN; CA-95-2113-WMN (D. Md. June 17, 1997). We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2